Citation Nr: 1813091	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  16-11 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a left shoulder disability.

2.  Entitlement to an initial rating in excess of 10 percent for a right shoulder disability.

3.  Entitlement to an effective date earlier than May 20, 2009 for a left shoulder disability.  

4.  Entitlement to an effective date earlier than May 20, 2009 for a right shoulder disability.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).




REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Davidoski, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1984 to June 1994.  He also served in the Armed Forces Reserves until 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2014 decision of the Decatur, Georgia (RO) of the Department of Veterans Affairs (VA). 

In February 2017, the Veteran appeared and provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

The Veteran's claims for increased ratings and earlier effective dates for the Veteran's shoulder disabilities were previously before the Board in December 2016 and April 2015.  The Veteran's claim for a TDIU was also before the Board in December 2016.  At both times, the Board remanded the Veteran's claims for further development.

In August 2017 the Court of Appeals for Veterans Claims (Court), vacated a December 2016 Board decision that had denied service connection for headaches, and returned that issue to the Board for development consistent with a Joint Motion for Remand (JMR).  Because the issue of service connection had been addressed at a Board hearing before a different VLJ, that issue will be the subject of a separate Board decision.

In a January 2017 rating decision, the RO granted service connection for a back disability and bilateral radiculopathy.  The Veteran responded in a timely October 2017 Notice of Disagreement (NOD) form, so within one year of notification of that decision, to initiate an appeal of the ratings that were assigned.  38 C.F.R. § 20.201.  The AOJ has not yet issued a statement of the case (SOC) on this issue.  Ordinarily the Veteran's claim should be remanded for issuance of an SOC pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  However, in reviewing the Veterans Appeals Control and Locator System (VACOLS), it is clear the AOJ recognizes these issues are on appeal.  Thus, a remand of the Veteran's claim for increased ratings for a low back disability and bilateral radiculopathy is not necessary at this time. 

The issues of entitlement to an initial rating in excess of 10 percent for a right shoulder disability, entitlement to an initial rating in excess of 10 percent for a left shoulder disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 2003 rating decision denied service connection for a bilateral shoulder disability and the Veteran was notified of the rating action and of his appellate rights.  The Veteran did not perfect an appeal on this issue, and new and material evidence was not submitted within one year of the decision.
 
2.  The Veteran's request to reopen his claim for service connection for a bilateral shoulder disability was received by VA on July 5, 2006, and, in April 2013, the RO granted service connection for a bilateral shoulder disability, effective the date a statement in support of the claim was received in May 2009.

3.  The Veteran's entitlement to service connection for a bilateral shoulder disability arose at least as early as July 5, 2006.


CONCLUSIONS OF LAW

1. The September 2003 rating decision that denied service connection for a bilateral shoulder disability is final.  38 U.S.C. § 7105(c) (2000); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003). 

2.  An effective date of July 5, 2006, and no earlier, for the grant of service connection for a right shoulder disability is warranted.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

3.  An effective date of July 5, 2006, and no earlier, for the grant of service connection for a left shoulder disability is warranted.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The United States Court of Appeals for the Federal Circuit and the United States Court of Appeals for Veterans Claim have similarly held regarding the downstream element of an earlier effective date, that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103 (a) notice is no longer required); 38 C.F.R. § 3.159 (b)(3) (no VCAA notice required because of filing of NOD). 

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claim.  38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met, to the limited extent they apply in this case, where the law, and not the facts, control the decision.

II.  Effective Date

The Veteran contends that he is entitled to an effective date earlier than May 20, 2009 for the grant of service connection for bilateral shoulder disabilities.  The Veteran first filed for service connection for a bilateral shoulder disability in August 1994, and, in November 1994, the RO denied the claim.  The Veteran was notified of this decision in December 1994.  The Veteran did not perfect an appeal on this issue, nor did he submit new and material evidence within the one year following the decision.  Thus, the decision became final.  

The Veteran filed to reopen his claim in November 2002, and, in September 2003, the RO denied the claim.  The Veteran was notified of this decision in October 2003.  He initially filed a notice of disagreement with the rating decision, but the September 2003 rating decision became final after the Veteran failed to perfect a substantive appeal within one year of notification of the decision or within 60 days of the issuance of a statement of the case (SOC).  See 38 U.S.C. § 7105 (c); 38 C.F.R. § 20.1103.  Further, there is no record that the SOC, which was sent to the Veteran's address of record, was returned.   

The Veteran filed to reopen his claim on July 5, 2006.  He also submitted a statement in December 2006 clarifying that he attempted to reopen his claim for service connection for his bilateral shoulder disabilities in July 2006.  On May 20, 2009, nearly three years after filing to reopen his claim, the Veteran filed a statement in support of his claim for service connection for his bilateral shoulder condition.  In March 2014, the RO granted service connection and assigned disability ratings of 10 percent for each shoulder, effective May 20, 2009, declaring that date to be the date the claim was received.  The Veteran timely appealed the effective dates of service connection for his bilateral shoulder disabilities.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on a claim reopened after a final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  "The statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  Sears v. Principi, 16 Vet. App. 244  (2002).  Here, the Veteran was assigned an effective date as of the date the RO believed the Veteran's claim to reopen was received in May 2009.

However, the Board finds that the RO erred in its determination that the Veteran filed his claim to reopen in May 2009, when, in fact, there was already a claim filed in July 2006 on the same issue that had not yet been adjudicated and remained open.  Further, the Board finds that the Veteran was entitled to service connection for his bilateral shoulder disabilities at the time he filed his July 2006 claim to reopen.  As such, the Veteran is entitled to an effective date of July 5, 2006, the date his claim was received, for the grant of service connection for his bilateral shoulder disabilities.  

The Board has considered the Veteran's February 2017 testimony that he thought he had perfected an appeal on the 2003 rating decision and only learned that he had not in 2007 when he received a decision on other disabilities that did not mention his shoulder disabilities.  However, the Veteran's testimony is contradicted by the record, which includes his 2006 written statements indicating that he wanted to reopen his closed claims for his shoulder disabilities, thereby acknowledging that they were not on appeal.  

Therefore, the Board finds that the Veteran is entitled to an effective date of July 5, 2006, but no earlier, for the award of service connection for his bilateral shoulder disabilities. 


ORDER

An effective date of July 5, 2006, and no earlier, for the award of service connection for a right shoulder disability is granted, subject to the laws and regulations governing the award of monetary benefits.

An effective date of July 5, 2006, and no earlier, for the award of service connection for a left shoulder disability is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Veteran indicated at a February 2017 Board hearing that his right and left shoulder disabilities were progressively getting worse and that his limitations of motion for both shoulders were now much more severe than indicated on the last VA examination, which had occurred in February 2014.  VA's "duty to assist" requires a "thorough and contemporaneous medical examination" that is sufficient to ascertain the current level of disability.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  This should be done.  

The claim for TDIU is considered to be inextricably intertwined with the issues on remand, and it will be remanded as well.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from January 2017 to the present.  

2.  Schedule the Veteran for a VA examination to determine the current severity of his bilateral shoulder disabilities, to include the functional limitations on employment caused by the bilateral shoulder disabilities.  

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


